      Case 2:19-cv-00016 Document 85 Filed on 06/05/20 in TXSD Page 1 of 1
                                                                             United States District Court
                                                                               Southern District of Texas

                                                                                  ENTERED
                                                                                  June 05, 2020
                         UNITED STATES DISTRICT COURT
                                                                               David J. Bradley, Clerk
                          SOUTHERN DISTRICT OF TEXAS
                            CORPUS CHRISTI DIVISION

JARVIS DUGAS,                                §
                                             §
        Plaintiff,                           §
VS.                                          § CIVIL ACTION NO. 2:19-CV-16
                                             §
THE STATE OF TEXAS, et al,                   §
                                             §
        Defendants.                          §

                                         ORDER

       On this day came to be considered Defendants’ Motion to Seal Motion for

Summary Judgment (D.E. 81). The Court is of the opinion that said Motion should be

GRANTED.

       IT IS ORDERED that Defendants’ Motion for Summary Judgment and attached

exhibits (D.E. 82) be sealed by the Clerk of the Court.



       ORDERED this 5th day of June, 2020.


                                              ___________________________________
                                                         Julie K. Hampton
                                                   United States Magistrate Judge




1/1
